Case 0:20-cv-61248-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 JACQUES CHARLES-PIERRE, on his own
 behalf and on behalf of others similarly situated,

        Plaintiff,
 v.

 MILLENNIUM STEEL, INC., a Florida
 corporation, and RICARDO WRIGHT,
 individually,

       Defendants.
 _____________________________________/

                                           COMPLAINT

        1.      Plaintiff, JACQUES CHARLES-PIERRE, was employed by Defendants,

 MILLENNIUM STEEL, INC., a Florida corporation, and RICARDO WRIGHT, individually

 (hereinafter “Defendants”), and brings this action on behalf of himself and other current and

 former employees of defendant similarly situated to him for overtime compensation and other

 relief under the Fair Labor Standards Act (the "FLSA" or the "Act"), 29 U.S.C. § 201 et seq.

 Plaintiff performed work and related duties as an Iron Worker for Defendants in Broward

 County, Florida.

        2.      Defendant, MILLENNIUM STEEL, INC., is a corporation that owns and operates

 a business in Hollywood, Broward County, Florida, and is within the jurisdiction of this Court.

        3.      Defendant, RICARDO WRIGHT, owns and/or operates MILLENNIUM STEEL,

 INC., and regularly exercises the authority to hire and fire employees, determine the work

 schedules of employees, set the rates of pay of employees, and control the finances and




                                                  1
Case 0:20-cv-61248-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 4



 operations of MILLENNIUM STEEL, INC. By virtue of such control and authority, RICARDO

 WRIGHT, is an employer as such term is defined by the FLSA, 29 U.S.C. 201 et seq.

        4.      Jurisdiction is conferred on this Court by 28 U.S.C. §1337 and by 29 U.S.C.

 §216(b).

        5.      At all times pertinent to this Complaint, Defendant, MILLENNIUM STEEL,

 INC., was an enterprise engaged in interstate commerce or in the production of goods for

 commerce as defined in §§3(r) and 3(s) of the Act, 29 U.S.C. §§203(r) and 203(s).

        6.      The annual gross sales volume of Defendant, MILLENNIUM STEEL, INC., was

 in excess of $500,000.00 per annum.

        7.      During Plaintiff’s employment with Defendants, he worked as an Iron Worker.

        8.      In the course of employment with Defendants, Plaintiff and the other similarly

 situated employees were not paid time and one-half of their regular rate of pay for all hours

 worked in excess of forty (40) hours per work week during one or more work weeks.

        9.      Specifically, Plaintiff and other similarly situated employees regularly worked

 over 40 hours a week (overtime). However, instead paying them at time and a half their regular

 rates of pay for overtime, Defendants paid Plaintiff and similarly situated employees at their

 regular rates of pay (or “straight time”) for the overtime hours they worked.

        10.     Further, Defendant required Plaintiff to travel to remote work sites in locations

 such as a Homestead and Port St. Lucie, Florida. Plaintiff was required to transport other

 employees to those locations. Despite having to travel as much as 2 hours each way to these

 locations, Defendants did not pay Plaintiff until he was at the work site.




                                                  2
Case 0:20-cv-61248-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 4



          11.    The records, if any, concerning the number of hours actually worked by Plaintiff

 and all other similarly situated employees and the compensation actually paid to such employees

 are in the possession and custody of Defendants.

          12.    Plaintiff has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. '216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and

 costs incurred in this action.

                                     COUNT I
                        RECOVERY OF OVERTIME COMPENSATION

          13.    Plaintiff adopts and realleges all allegations contained in Paragraphs 1 through 12

 above.

          14.    In one or more work weeks, Plaintiff and those similarly situated to him worked

 overtime hours.      However, Plaintiff and those similarly situated to him were not fully

 compensated for those overtime hours.

          15.    Plaintiff and similarly situated employees are entitled to time and one-half of their

 regular rates of pay for each hour worked in excess of forty (40) hours per work week.

          16.    The additional persons who may become plaintiffs in this action are Defendants'

 current and former hourly employees, including, but not limited to, Iron Workers, who worked in

 excess of forty (40) hours during one or more work weeks during or after June 25, 2017, but

 were not paid time and a half of their regular rate for all of their overtime hours worked because

 of Defendants’ practice of paying them straight time for overtime.

          17.    At all times pertinent to this Complaint, Defendants failed to comply with Title 29

 U.S.C. §201-209 in that the Plaintiffs and those similarly situated to him performed services for

 Defendants, for which Defendants failed to properly pay for all hours worked in excess of forty

 (40) within a work week.


                                                   3
Case 0:20-cv-61248-RKA Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 4



        18.     By reason of the said intentional, willful and unlawful acts of Defendants,

 Plaintiff and those similarly situated to him have suffered damages, plus incurred costs and

 reasonable attorney’s fees.

        19.     As a result of Defendants’ willful violation of the Act, the Plaintiff and those

 similarly situated to him are entitled to liquidated damages.

        WHEREFORE, Plaintiff, JACQUES CHARLES-PIERRE, and those similarly situated to

 him who have or will opt into this action, demand judgment against Defendants, MILLENNIUM

 STEEL, INC. and RICARDO WRIGHT, jointly and severally, for the payment of all overtime

 hours at one and one-half times their regular rate of pay, liquidated damages and reasonable

 attorney’s fees and costs of suit, and such further relief that this Court deems just and

 appropriate.

                                          Jury Trial Demand

        Plaintiff demands a jury trial.

 Dated: June 25, 2020
        Boca Raton, Florida                           Respectfully Submitted,



                                                      ____________________________________
                                                      Gregg I. Shavitz
                                                      Florida Bar No. 011398
                                                      E-mail: gshavitz@shavitzlaw.com
                                                      Camar R. Jones
                                                      Florida Bar No. 720291
                                                      E-mail: cjones@shavitzlaw.com
                                                      SHAVITZ LAW GROUP, P.A.
                                                      951 Yamato Road, Suite 285
                                                      Boca Raton, Florida 33431
                                                      Telephone: 561-447-8888
                                                      Facsimile: 561-447-8831
                                                      Attorneys for Plaintiffs




                                                  4
